

EXHIBIT 10.29

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [****]




December 12, 2013


To:
Leidos Holdings, Inc.

8301 Greensboro Drive
McLean VA 22102
Attn:        Marc Crown
Telephone:    703-676-6142
E-Mail:        Marc.h.crown@leidos.com


From:
Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Peter Tucker
Telephone: 646-855-6770
Facsimile: 415-835-2514


Re:
Issuer Forward Repurchase Transaction

(BofAML Reference Number: 138556361)


Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofAML”) and Leidos Holdings, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). The terms of the Transaction shall be set
forth in this Confirmation. This Confirmation shall constitute a “Confirmation”
as referred to in the ISDA Master Agreement specified below.
1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.
This Confirmation evidences a complete and binding agreement between BofAML and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofAML and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

1
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:
Trade Date:
December 13, 2013

Seller:
BofAML

Buyer:
Counterparty

Shares:
The common stock of Counterparty, par value USD 0.0001 per share (Ticker Symbol:
“LDOS”)

Prepayment:
Applicable

Prepayment Amount:
As provided in Annex B to this Confirmation.

Prepayment Date:
The first Exchange Business Day following the Trade Date

Exchange:
New York Stock Exchange

Related Exchange(s):
All Exchanges

Calculation Agent:
Bank of America, N.A. All calculations and determinations by the Calculation
Agent shall be made in good faith and in a commercially reasonable manner.
Following any determination or calculation by the Calculation Agent hereunder,
upon a written request by Counterparty, the Calculation Agent shall promptly
(but in any event within three Scheduled Trading Days) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such request a
written explanation and report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such determination or calculation (including any quotations, market data or
information from internal or external sources, and any assumptions, used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models or
proprietary or confidential information used by it for such determination or
calculation.

Valuation Terms:
Averaging Dates:
Each of the consecutive Exchange Business Days commencing on, and including, the
Trade Date and ending on, and including, the Final Averaging Date.

Final Averaging Date:
The Scheduled Final Averaging Date; provided that BofAML shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date,
in whole or in part, to any date that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than 8:00 P.M., New
York City time, on the Exchange Business Day immediately following the
accelerated Final Averaging Date.

In the case of any acceleration of the Final Averaging Date in part (a “Partial
Acceleration”), BofAML shall specify in its written notice to Counterparty
accelerating the Final Averaging Date in part the corresponding percentage of
the Prepayment Amount that is subject to valuation on the related Valuation
Date, and Calculation Agent shall adjust the terms of the Transaction as it
deems appropriate, in a commercially reasonable manner, in order to take into
account the

2
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

occurrence of such Partial Acceleration (including cumulative adjustments to
take into account all Partial Accelerations that occur during the term of the
Transaction).
Scheduled Final Averaging
Date:
As provided in Annex B to this Confirmation.

Scheduled Earliest Acceleration
Date:
As provided in Annex B to this Confirmation.

Valuation Date:
The Final Averaging Date.

Averaging Date Disruption:
Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, in a commercially reasonable manner if
appropriate in light of market conditions, regulatory considerations or
otherwise, take any or all of the following actions: (i) postpone the Scheduled
Final Averaging Date in accordance with Modified Postponement and/or (ii)
determine that such Averaging Date is a Disrupted Day only in part, in which
case the Calculation Agent shall (x) determine the VWAP Price for such Disrupted
Day based on Rule 10b-18 eligible transactions in the Shares on such Disrupted
Day taking into account the nature and duration of such Market Disruption Event
and (y) determine the Settlement Price based on an appropriately weighted
average instead of the arithmetic average described under “Settlement Price”
below. If a closure of the Exchange prior to its normal close of trading on any
Exchange Business Day is scheduled following the date hereof, then such Exchange
Business Day shall be deemed to be a Disrupted Day in full.

Market Disruption Events:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Regulatory Disruption:
Any event that BofAML, in its good faith and commercially reasonable discretion
based on the advice of counsel, determines makes it appropriate with regard to
any legal, regulatory or self-regulatory requirements or related policies and
procedures generally applicable to transactions of this nature and related to
compliance with applicable laws for BofAML to refrain from or decrease any
market activity in connection with the Transaction. BofAML shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Averaging Dates affected by it.

Settlement Terms:
Initial Share Delivery:
On the Initial Share Delivery Date, BofAML shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:
The first Exchange Business Day following the Trade Date.


3
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

Initial Shares:
As provided in Annex B to this Confirmation.

Settlement Date:
The date that falls one Settlement Cycle following the Valuation Date.

Settlement:
On the Settlement Date, BofAML shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

Number of Shares to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Price Adjustment Amount; provided that the
Number of Shares to be Delivered as so determined shall be reduced by the number
of Initial Shares.

Settlement Price:
The arithmetic average of the VWAP Prices for all Averaging Dates.

VWAP Price:
For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions on the Exchange executed during such
day beginning at 9:35 A.M., New York City time, as reported on Bloomberg Page
“LDOS.N <Equity> AQR SEC” (or any successor thereto) or, in the event such price
is not so reported on such day for any reason or is manifestly incorrect, as
reasonably determined in good faith by the Calculation Agent using a volume
weighted method.

Price Adjustment Amount:
As provided in Annex B to this Confirmation.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

Other Applicable Provisions:
To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

Dividends:
Dividend:
Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

Share Adjustments:
Method of Adjustment:
Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such postponement.

4
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

Extraordinary Events:
Consequences of Merger Events:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Cancellation and Payment

(c) Share-for-Combined:
Cancellation and Payment

Tender Offer:
Applicable

Consequences of Tender Offers:    
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Composition of Combined
Consideration:
Not Applicable

Consequences of Announcement
Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

Announcement Event:
The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

Announcement Date:
The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

Provisions applicable to Merger
Events and Tender Offers:
The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ


5
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
Additional Disruption Events:    
Change in Law:
Applicable

Failure to Deliver:
Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable

Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
As provided in Annex B to this Confirmation.

Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, BofAML

Determining Party:
For all Extraordinary Events, BofAML

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.    Account Details:
Account for payments to BofAML:    
Bank of America
New York, NY
SWIFT: BOFAUS3N
Bank Routing: 026-009-593
Account Name: Bank of America
Account No.: 0012334-61892
4.    Offices:


(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party


(b) The Office of BofAML for the Transaction is:


Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036



6
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

5.    Notices: For purposes of this Confirmation:


(a) Address for notices or communications to Counterparty:


Leidos Holdings, Inc.
8301 Greensboro Drive
McLean VA 22102
Attn:        Marc Crown
Telephone:    703-676-6142
E-Mail:        Marc.h.crown@leidos.com
(b) Address for notices or communications to BofAML:


Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Peter Tucker
Telephone: 646-855-6770
Facsimile: 415-835-2514








6.    Additional Provisions Relating to Transactions in the Shares.


(a)    Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that BofAML may, during (i) the period from the
date hereof to the Valuation Date and (ii) the period from and including the
first Settlement Valuation Date to and including the last Settlement Valuation
Date, if any (together, the “Relevant Period”), purchase Shares in connection
with the Transaction, which Shares may be used to cover all or a portion of such
short sale or may be delivered to Counterparty. Such purchases will be conducted
independently of Counterparty. The timing of such purchases by BofAML, the
number of Shares purchased by BofAML on any day, the price paid per Share
pursuant to such purchases and the manner in which such purchases are made,
including without limitation whether such purchases are made on any securities
exchange or privately, shall be within the absolute discretion of BofAML. It is
the intent of the parties that the Transaction comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the parties agree that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c), and Counterparty
shall not take any action that results in the Transaction not so complying with
such requirements. Without limiting the generality of the preceding sentence,
Counterparty acknowledges and agrees that (A) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when or whether BofAML
effects any purchases of Shares in connection with the Transaction, (B) during
the period beginning on (but excluding) the date of this Confirmation and ending
on (and including) the last day of the Relevant Period, neither Counterparty nor
its officers or employees shall, directly or indirectly, communicate any
information regarding Counterparty or the Shares to any employee of BofAML or
its Affiliates responsible for trading the Shares in connection with the
transactions contemplated hereby, (C) Counterparty is entering into the
Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b‑5 promulgated under the Exchange Act and (D) Counterparty will not alter or
deviate from this Confirmation or enter into or alter a corresponding hedging
transaction with respect to the Shares. Counterparty also acknowledges and
agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.



7
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

(b)    Counterparty agrees that neither Counterparty nor any of its Affiliates
or agents shall take any action that would cause Regulation M to be applicable
to any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.
(c)    Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify BofAML of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).
(d)    During the Relevant Period, Counterparty shall (i) notify BofAML prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
BofAML following any such announcement that such announcement has been made, and
(iii) promptly deliver to BofAML following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify BofAML of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.
(e)    Without the prior written consent of BofAML, Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without limitation, by means
of a cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable for Shares during the
Relevant Period, other than through BofAML or an Affiliate thereof; provided
that (a) this Section 6(e) shall not limit Counterparty’s ability (or the
ability of any Affiliate or affiliated purchaser of Counterparty), (i) pursuant
to its employee incentive plans, to re-acquire Shares in connection with the
related equity transactions; (ii) to withhold shares to cover exercise price
and/or tax liabilities associated with such equity transactions; or (iii) to
grant stock and options to “affiliated purchasers” (as defined in Rule 10b-18)
or the ability of such affiliated purchasers to acquire such stock or options,
in connection with Counterparty’s compensatory plans for directors, officers and
employees or any agreements with respect to the compensation of directors,
officers or employees of any entities that are acquisition targets of Issuer, so
long as, in the case of clause (i), (ii) or (iii) of this sentence, any such
re-acquisition, withholding, grant, acquisition or other purchase does not
constitute a “Rule 10b-18 purchase” (as defined in Rule 10b-18) and (b)
Counterparty or such “affiliate” or “affiliated purchaser” may purchase Shares
in (x) unsolicited transactions or (y) privately negotiated (off-market)
transactions that, in the case of clause (x) or clause (y), are not “Rule 10b-18
purchases” (as defined in Rule 10b-18), in each case without BofAML’s consent.
7.    Representations, Warranties and Agreements.
(a)    In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofAML as follows:
(i)    As of the Trade Date, and as of the date of any election by Counterparty
of the Share Termination Alternative under (and as defined in) Section 10(a)
below, (A) none of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend

8
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
(ii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofAML is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
(iii)    Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(iv)    Prior to the Trade Date, Counterparty shall deliver to BofAML a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as BofAML shall reasonably request.
Counterparty has publicly disclosed its intention to institute a program for the
acquisition of Shares.
(v)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.
(vi)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
(vii)    On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.
(viii)    No state or local (including, to Counterparty’s knowledge, non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of BofAML or its affiliates owning or
holding (however defined) Shares.
(ix)    Counterparty shall not declare or pay any Dividend (as defined above) to
holders of record as of any date occurring prior to the Settlement Date or, if
the provisions of Annex A apply, the Cash Settlement Payment Date, other than an
ordinary cash dividend of USD 0.32 or less per Share to holders of record on
January 15, 2014 (or any later date within the same quarterly fiscal period of
Counterparty).
(x)    Counterparty understands no obligations of BofAML to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofAML or any governmental agency.
(b)    Each of BofAML and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.
(c)    Counterparty acknowledges that the offer and sale of the Transaction to
it is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof. Accordingly, Counterparty represents and
warrants to BofAML that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to

9
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

bear a total loss of its investment, (ii) it is an “accredited investor” as that
term is defined in Regulation D as promulgated under the Securities Act, (iii)
it is entering into the Transaction for its own account and without a view to
the distribution or resale thereof, and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.
(d)    Counterparty agrees and acknowledges that BofAML is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofAML is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.
(e)    If BofAML purchases Shares in connection with the forward aspect of the
Transaction prior to the Scheduled Earliest Acceleration Date, BofAML shall do
so in a manner that would, if such purchases were made by Counterparty, be in
accordance with the conditions set forth in Rule 10b-18 under the Exchange Act;
provided that it is understood that BofAML may make purchases of Shares in
connection with the price and market risk of the options embedded in the
Transaction, and such purchases made to hedge BofAML’s equity option risk may be
delivered to the Counterparty and that such purchases or deliveries would not be
subject to the provisions of this Section 7(e).
8.    Agreements and Acknowledgements Regarding Hedging.
Counterparty acknowledges and agrees that:
(a)     During the Relevant Period, BofAML and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;
(b)     BofAML and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;
(c)     BofAML shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and
(d)     Any market activities of BofAML and its Affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Settlement Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.
9.    Special Provisions regarding Transaction Announcements.
(a)    If a Transaction Announcement occurs on or prior to the Settlement Date,
the Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any of the other terms of the Transaction (including without
limitation, the Number of Shares to be Delivered and the Price Adjustment
Amount) as the Calculation Agent determines appropriate to account for the
economic effect of the Transaction Announcement (and, for the avoidance of
doubt, in such event the Number of Shares to be Delivered may be reduced below
zero pursuant to the proviso to such definition). If a Transaction Announcement
occurs after the Trade Date but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be adjusted to be the date
of such Transaction Announcement.

10
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

(b)    “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.
“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, (ii) the sale or
transfer of all or substantially all of the assets of Counterparty, (iii) a
recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 25%
of the market capitalization of Counterparty and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).
10.    Other Provisions.
(a)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require BofAML to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to BofAML, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M., New York City time, on the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable (“Notice of Share Termination”); provided that if BofAML would owe
Counterparty the Payment Obligation and Counterparty does not elect to require
BofAML to satisfy such Payment Obligation by the Share Termination Alternative
in whole, BofAML shall have the right, in its sole discretion, to elect to
satisfy any portion of such Payment Obligation that Counterparty has not so
elected by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, BofAML shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization, a Merger Event or a Tender Offer, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events solely within Counterparty’s control. Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, Tender Offer Date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable, with respect to the Payment Obligation or
such portion of the Payment Obligation for which the Share Termination
Alternative has been elected (the “Applicable Portion”):

11
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

Share Termination Alternative:
Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by BofAML, that BofAML shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation or the Applicable Portion, as
the case may be. If delivery pursuant to the Share Termination Alternative is
owed by Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such
delivery were a settlement of the Transaction to which Net Share Settlement (as
defined in Annex A) applied, the Cash Settlement Payment Date were the Early
Termination Date, the Forward Cash Settlement Amount were zero (0) minus the
Payment Obligation (or the Applicable Portion, as the case may be) owed by
Counterparty, and “Shares” as used in Annex A were replaced by “Share
Termination Delivery Units.”

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
good faith discretion by commercially reasonable means and notified by the
Calculation Agent to the parties at the time of notification of the Payment
Obligation.

Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b)    Equity Rights. BofAML acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other

12
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

than during Counterparty’s bankruptcy to any claim arising as a result of a
breach by Counterparty of any of its obligations under this Confirmation or the
Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.
(c)    [Reserved].
(d)    Staggered Settlement. If BofAML would owe Counterparty any Shares
pursuant to the “Settlement Terms” above, BofAML may, by notice to Counterparty
on or prior to the Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares deliverable on such Nominal Settlement Date on two or more
dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows: (i) in such notice, BofAML will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver under “Settlement Terms” above
among the Staggered Settlement Dates or delivery times; and (ii) the aggregate
number of Shares that BofAML will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that BofAML would otherwise be required to deliver on such Nominal Settlement
Date.
(e)    Adjustments. For the avoidance of doubt, whenever the Calculation Agent
is called upon to make an adjustment pursuant to the terms of this Confirmation
or the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.
(f)    Transfer and Assignment. BofAML may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, (i) without
the consent of Counterparty, to any of BofAML’s Affiliates or any entities
sponsored or organized by, or on behalf of or for the benefit of, BofAML, so
long as (x) such Affiliate or entity has a rating for its long-term, unsecured
and unsubordinated indebtedness by one of Standard & Poor’s Rating Group, Inc.
or Moody’s Investor Service, Inc. that is equal to or better than that of BofAML
at the time of such transfer or (y) such Affiliate’s or entity’s obligations are
guaranteed by Bank of America Corporation; or (ii) with the consent of
Counterparty, to any third party.
(g)    [Reserved].
(h)    Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:
(i)     Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;
(ii)    The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
a material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares)”;
(iii)     Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “material economic effect
on the relevant Transaction”;

13
    

--------------------------------------------------------------------------------



EXHIBIT 10.29

(iv)     Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofAML’s option, exercised in a commercially reasonable manner, the occurrence
of any of the events specified in Section 5(a)(vii) (1) through (9) of the ISDA
Master Agreement with respect to that issuer”;
(v)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence; and
(vi)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
(i)    No Netting and Set-off. Each party waives any and all rights it may have
to set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
(j)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
(k)    Designation by BofAML. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofAML to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
BofAML (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
(l)    Termination Currency. The Termination Currency shall be USD.
(m)    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFAML HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFAML OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
(n)    Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.



14
    

--------------------------------------------------------------------------------



Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.




Yours sincerely,
BANK OF AMERICA, N.A.




By:     /s/ Jake Mendelsohn        
Name:    Jake Mendelsohn
Title:    Managing Director








Confirmed as of the date first above written:


LEIDOS HOLDINGS, INC.




By:     /s/ Mark W. Sopp            
Name:    Mark W. Sopp
Title:    Executive Vice President and Chief Financial Officer






By:     /s/ Marc H. Crown            
Name:    Marc H. Crown
Title:    Senior Vice President and Treasurer
    



    

--------------------------------------------------------------------------------



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to BofAML in
writing on the date it notifies BofAML of its election that, as of such date,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

Electing Party:
Counterparty

Settlement Method
Election Date:
The date that is the earlier of (i) three (3) Exchange Business Days immediately
prior to the Scheduled Final Averaging Date and (ii) the Exchange Business Day
immediately following the date on which Counterparty receives notice of the
scheduled last Settlement Valuation Date.

Default Settlement Method:
Net Share Settlement

Special Settlement:
Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

Settlement Valuation Price:
The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

Settlement Valuation Dates:
A number of Scheduled Trading Days selected by BofAML in good faith and in its
commercially reasonable discretion (based on the number of Scheduled Trading
Days required for BofAML to unwind its commercially reasonable Hedge Positions
and taking into account market conditions at the time (including, but not
limited to, liquidity)), beginning on the Scheduled Trading Day immediately
following the Final Averaging


A-1
    

--------------------------------------------------------------------------------



Date. BofAML shall provide notice to Counterparty of the scheduled last
Settlement Valuation Date on or prior to the second Scheduled Trading Day
immediately prior thereto.
Cash Settlement:
If Cash Settlement is applicable, then Counterparty shall pay to BofAML the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last Settlement Valuation Date.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

2.    Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of (i) 100%, plus a commercially
reasonable amount determined by the Calculation Agent in good faith to account
for the fact that such Share will not be registered for resale and (ii) the
absolute value of the Number of Shares to be Delivered; provided that in the
case of a Special Settlement, Net Share Settlement shall be made (i) by delivery
on the Cash Settlement Payment Date (such date, the “Net Share Settlement Date”)
of a number of Shares (the “Restricted Payment Shares”) with a value equal to
the absolute value of the Forward Cash Settlement Amount, with such Shares’
value based on the realizable market value thereof to BofAML (which value shall
take into account an illiquidity discount resulting from the fact that the
Restricted Payment Shares will not be registered for resale), as determined by
the Calculation Agent in good faith and in a commercially reasonable manner (the
“Restricted Share Value”), and paragraph 3 of this Annex A shall apply to such
Restricted Payment Shares, and (ii) by delivery of the Make-Whole Payment Shares
as described in paragraph 4 below.
3.    (a)    All Restricted Payment Shares and Make-Whole Payment Shares shall
be delivered to BofAML (or any affiliate of BofAML designated by BofAML)
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof.
(b)    As of or prior to the date of delivery, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, BofAML and any potential purchaser of any such Shares from
BofAML (or any affiliate of BofAML designated by BofAML) identified by BofAML
shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
private placements of equity securities of similar size by similar companies
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); provided that any such
potential purchaser may be required by Counterparty to enter into a customary
non-disclosure agreement with Counterparty in respect of such due diligence
investigation.
(c)    As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with BofAML (or any affiliate of BofAML
designated by BofAML) in connection with the private placement of such Shares by
Counterparty to BofAML (or any such affiliate) and the private resale of such
Shares by BofAML (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size by similar companies, in form and substance
commercially reasonably satisfactory to BofAML, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, BofAML
and its affiliates, and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses in connection with such resale,
including all commercially reasonable fees and expenses of counsel for BofAML,
and shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales.
(d)    Counterparty shall not take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to BofAML or (ii) an exemption from the
registration requirements of the Securities Act

A-2
    

--------------------------------------------------------------------------------



reasonably acceptable to BofAML for resales of Restricted Payment Shares and
Make-Whole Payment Shares by the BofAML (or an affiliate of BofAML).
(e)    Counterparty expressly agrees and acknowledges that the public disclosure
of all material information relating to Counterparty is within Counterparty’s
control.
4.    If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofAML shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner. At the end of each Exchange Business Day upon
which sales have been made, the Settlement Balance shall be reduced by an amount
equal to the aggregate proceeds received by BofAML or its affiliate upon the
sale of such Restricted Payment Shares or Make-Whole Payment Shares, less a
customary and commercially reasonable private placement fee for private
placements of common stock by similar issuers. If, on any Exchange Business Day,
all Restricted Payment Shares and Make-Whole Payment Shares have been sold and
the Settlement Balance has not been reduced to zero, Counterparty shall (i)
deliver to BofAML or as directed by BofAML one Settlement Cycle following such
Exchange Business Day an additional number of Shares (the “Make-Whole Payment
Shares” and, together with the Restricted Payment Shares, the “Payment Shares”)
equal to (x) the Settlement Balance as of such Exchange Business Day divided by
(y) the Restricted Share Value of the Make-Whole Payment Shares as of such
Exchange Business Day or (ii) promptly deliver to BofAML cash in an amount equal
to the then remaining Settlement Balance. This provision shall be applied
successively until either the Settlement Balance is reduced to zero or the
aggregate number of Restricted Payment Shares and Make-Whole Payment Shares
equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, BofAML shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.
5.    Notwithstanding the foregoing, in no event shall Counterparty be required
to deliver more than the Maximum Deliverable Number of Shares hereunder.
“Maximum Deliverable Number” means the number of Shares set forth as such in
Annex B to this Confirmation. Counterparty represents and warrants to BofAML
(which representation and warranty shall be deemed to be repeated on each day
from the date hereof to the Settlement Date or, if Counterparty has elected to
deliver any Payment Shares hereunder in connection with a Special Settlement, to
the date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify BofAML of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.





A-3
    

--------------------------------------------------------------------------------



ANNEX B


Prepayment Amount:            USD 300,000,000
Scheduled Final Averaging Date:
[****] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day).

Scheduled Earliest Acceleration
Date:
[****] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day).

Initial Shares:
A number of Shares equal to the Prepayment Amount, divided by the “official
closing price” of the Shares on the Trade Date, multiplied by 80.0%; provided
that if, in connection with the Transaction, BofAML is unable, after using its
good faith commercially reasonable efforts, to borrow or otherwise acquire a
number of Shares equal to the Initial Shares for delivery to Counterparty on the
Initial Share Delivery Date, the Initial Shares delivered on the Initial Share
Delivery Date shall be reduced to such number of Shares that BofAML is able to
so borrow at a cost equal to or less than the Initial Stock Loan Rate or
otherwise acquire, and BofAML shall use reasonable good faith efforts to borrow
at a cost equal to or less than the Initial Stock Loan Rate or otherwise acquire
a number of Shares equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable. The aggregate
of all Shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “Initial Shares” for purposes of “Number of
Shares to be Delivered” in the “Confirmation”

Price Adjustment Amount:
[****]

Maximum Stock Loan Rate:
100 basis points

Initial Stock Loan Rate:
25 basis points

Maximum Deliverable Number:
7,000,000 Shares




B-1
    